
	
		II
		109th CONGRESS
		2d Session
		S. 3834
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Sessions (for
			 himself and Mrs. Feinstein) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to address online
		  pharmacies.
	
	
		1.Short titleThis Act may be cited as the
			 Online Pharmacy Consumer Protection
			 Act of 2006.
		2.Amendments to
			 the Controlled Substances Act relating to the delivery of controlled substances
			 or prescription drugs by means of the Internet
			(a)In
			 generalSection 102 of the Controlled Substances Act (21 U.S.C.
			 802) is amended by adding at the end the following:
				
					(47)The term
				Internet means collectively the myriad of computer and
				telecommunications facilities, including equipment and operating software,
				which comprise the interconnected worldwide network of networks that employ the
				Transmission Control Protocol/Internet Protocol, or any predecessor or
				successor protocol to such protocol, to communicate information of all kinds by
				wire or radio.
					(48)The term
				deliver, distribute, or dispense by means of the Internet refers,
				respectively, to any delivery, distribution, or dispensing of a controlled
				substance or prescription drug that is caused or facilitated by means of the
				Internet.
					(49)The term online
				pharmacy—
						(A)means a person, entity, or Internet site,
				whether in the United States or abroad, that delivers, distributes, or
				dispenses, or offers to deliver, distribute, or dispense, a controlled
				substance or prescription drug by means of the Internet; and
						(B)does not include—
							(i)manufacturers or
				distributors registered under subsection (a), (b), (c), or (d) of section 303
				who do not dispense controlled substances or prescription drugs;
							(ii)nonpharmacy
				practitioners who are registered under section 303(f); or
							(iii)mere
				advertisements that do not attempt to facilitate an actual transaction
				involving a controlled substance or prescription drug.
							(50)The term
				prescription drug means a prescription drug as determined under
				the Federal Food, Drug, and Cosmetic Act.
					(51)The term
				homepage means the first page of a website that is viewable on the
				Internet.
					.
			(b)Registration
			 requirementsSection 303 of the Controlled Substances Act (21
			 U.S.C. 823) is amended by adding at the end the following new
			 subsection:
				
					(i)Dispenser of
				controlled substances or prescription drugs by means of the
				internet(1)A pharmacy that seeks
				to deliver, distribute, or dispense by means of the Internet a controlled
				substance or prescription drug shall obtain a separate registration
				specifically authorizing such activity, in accordance with regulations
				promulgated by the Attorney General. In determining whether to grant an
				application for such registration, the Attorney General shall apply the factors
				set forth in subsection (f).
						(2)Registration under this subsection
				shall be in addition to, and not in lieu of, registration under subsection
				(f).
						(3)This subsection does not apply to
				pharmacies that merely advertise by means of the Internet but do not attempt to
				facilitate an actual transaction involving a controlled substance or
				prescription drug by means of the
				Internet.
						.
			(c)Reporting
			 requirementsSection 307(d)
			 of the Controlled Substances Act (21 U.S.C. 827(d)) is amended by—
				(1)designating the
			 text as paragraph (1); and
				(2)inserting after
			 paragraph (1), as so designated by this Act, the following new
			 paragraph:
					
						(2)A pharmacy registered under section
				303(i) shall report to the Attorney General the controlled substances or
				prescription drugs dispensed under such registration, in such manner and
				accompanied by such information as the Attorney General by regulation shall
				require.
						.
				(d)Online
			 prescription requirementSection 309 of the Controlled Substances
			 Act (21 U.S.C. 829) is amended by adding at the end the following new
			 subsection:
				
					(e)Controlled
				substances and prescription drugs dispensed by means of the
				Internet(1)As used in this
				subsection—
							(A)the term valid
				prescription means a prescription that is issued for a legitimate
				medical purpose in the usual course of professional practice that is based upon
				a qualifying medical relationship by a practitioner registered by the Attorney
				General under this part;
							(B)the term qualifying medical
				relationship—
								(i)means a medical relationship that
				exists when the practitioner—
									(I)has conducted at least one medical
				evaluation with the user in the physical presence of the practitioner, without
				regard to whether portions of the evaluation are conducted by other health
				professionals; or
									(II)conducts a medical evaluation of the
				patient as a covering practitioner and is not prescribing a controlled
				substance in schedule I, II, III, or IV; and
									(ii)shall not be construed to imply
				that one medical evaluation described in clause (i) demonstrates that a
				prescription has been issued for a legitimate medical purpose within the usual
				course of professional practice; and
								(C)the term covering
				practitioner means, with respect to a patient, a practitioner who
				conducts a medical evaluation, without regard to whether the medical evaluation
				of the patient involved is an in-person evaluation, at the request of a
				practitioner who has conducted at least one in-person medical evaluation of the
				patient and is temporarily unavailable to conduct the evaluation of the
				patient.
							(2)In addition to the requirements of
				subsections (a) through (c), no controlled substance or prescription drug may
				be delivered, distributed, or dispensed by means of the Internet without a
				valid
				prescription.
						.
			(e)Online
			 prescription requirementsThe Controlled Substances Act is
			 amended by adding after section 310 (21 U.S.C. 830) the following:
				
					311.Online pharmacy licensing and disclosure
		  requirements(a)In
				generalAn online pharmacy shall display in a visible and clear
				manner on its homepage a statement that it complies with the requirements of
				this section with respect to the delivery or sale or offer for sale of
				controlled substances or prescription drugs and shall at all times display on
				the homepage of its Internet site a declaration of compliance in accordance
				with this section.
						(b)LicensureEach
				online pharmacy shall comply with the requirements of State law concerning the
				licensure of pharmacies in each State from which it, and in each State to which
				it, delivers, distributes, or dispenses or offers to deliver, distribute, or
				dispense controlled substances or prescription drugs by means of the
				Internet.
						(c)ComplianceNo
				online pharmacy or practitioner shall deliver, distribute, or dispense by means
				of the Internet a controlled substance or prescription drug without a valid
				prescription (as defined in section 309(e)) and each online pharmacy shall
				comply with all applicable requirements of Federal and State law.
						(d)Internet Site
				Disclosure InformationEach online pharmacy site shall post in a
				visible and clear manner on the homepage of its Internet site or on a page
				directly linked from its homepage the following:
							(1)The name of the
				owner, street address of the online pharmacy's principal place of business,
				telephone number, and email address.
							(2)A list of the
				States in which the online pharmacy, and any pharmacy which dispenses,
				delivers, or distributes a controlled substance or prescription drug on behalf
				of the online pharmacy, is licensed to dispense controlled substances or
				prescription drugs and any applicable license number.
							(3)For each pharmacy
				identified on its license in each State in which it is licensed to engage in
				the practice of pharmacy and for each pharmacy which dispenses or ships
				controlled substances or prescription drugs on behalf of the online
				pharmacy:
								(A)The name of the
				pharmacy.
								(B)The street
				address of the pharmacy.
								(C)The name,
				professional degree, and licensure of the pharmacist-in-charge.
								(D)The telephone
				number at which the pharmacist-in-charge can be contacted.
								(E)A certification
				that each pharmacy which dispenses or ships controlled substances or
				prescription drugs on behalf of the online pharmacy is registered under this
				part to deliver, distribute, or dispense by means of the Internet controlled
				substances or prescription drugs.
								(4)The name,
				address, professional degree, and licensure of practitioners who prescribe
				controlled substances or prescription drugs on the basis of information
				obtained through the Internet site.
							(5)A telephone
				number or numbers at which the practitioners described in paragraph (4) may be
				contacted.
							(6)The following
				statement, unless revised by the Attorney General by regulation: This
				online pharmacy will only dispense a controlled substance or prescription drug
				to a person who has a valid prescription issued for a legitimate medical
				purpose based upon a medical relationship with a prescribing practitioner,
				which includes at least one prior in-person medical evaluation. This online
				pharmacy complies with section 309(e) of the Controlled Substances Act (21
				U.S.C. 829(e))..
							(e)Notification(1)Thirty days prior to
				offering a controlled substance or prescription drug for sale, delivery,
				distribution, or dispensing, the online pharmacy shall notify the Attorney
				General, in the form and manner as the Attorney General shall determine, and
				the State boards of pharmacy in any States in which the online pharmacy offers
				to sell, deliver, distribute, or dispense controlled substances or prescription
				drugs.
							(2)The notification required under
				paragraph (1) shall include—
								(A)the information required to be posted
				on the online pharmacy's Internet site under subsection (d) and shall notify
				the Attorney General and the applicable State boards of pharmacy, under penalty
				of perjury, that the information disclosed on its Internet site under to
				subsection (d) is true and accurate;
								(B)the online pharmacy's Internet site
				address and a certification that the online pharmacy shall notify the Attorney
				General of any change in the address at least 30 days in advance; and
								(C)the Drug Enforcement Administration
				registration numbers of any pharmacies and practitioners referred to in
				subsection (d), as applicable.
								(3)An online pharmacy that is already
				operational as of the effective date of this section, shall notify the Attorney
				General and applicable State boards of pharmacy in accordance with this
				subsection not later than 30 days after the effective date of this
				section.
							(f)Declaration of
				complianceOn and after the date on which it makes the
				notification under subsection (e), each online pharmacy shall display on the
				homepage of its Internet site, in such form as the Attorney General shall by
				regulation require, a declaration that it has made such notification to the
				Attorney General.
						(g)ReportsAny
				statement, declaration, notification, or disclosure required under this section
				shall be considered a report required to be kept under this
				part.
						.
			(f)Offenses
			 involving controlled substances in schedules III, IV, and
			 VSection 401(b) of the Controlled Substances Act (21 U.S.C.
			 841(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (C), by striking 1 gram of before
			 flunitrazepam;
					(B)in subparagraph
			 (D), by striking or in the case of any controlled substance in schedule
			 III (other than gamma hydroxybutyric acid), or 30 milligrams of
			 flunitrazepam; and
					(C)by inserting at
			 the end the following:
						
							(E)(i)In the case of any
				controlled substance in schedule III, such person shall be sentenced to a term
				of imprisonment of not more than 10 years and if death or serious bodily injury
				results from the use of such substance shall be sentenced to a term of
				imprisonment of not more than 20 years, a fine not to exceed the greater of
				that authorized in accordance with the provisions of title 18, or $500,000 if
				the defendant is an individual or $2,500,000 if the defendant is other than an
				individual, or both.
								(ii)If any person commits such a
				violation after a prior conviction for a felony drug offense has become final,
				such person shall be sentenced to a term of imprisonment of not more than 20
				years and if death or serious bodily injury results from the use of such
				substance shall be sentenced to a term of imprisonment of not more than 30
				years, a fine not to exceed the greater of twice that authorized in accordance
				with the provisions of title 18, or $1,000,000 if the defendant is an
				individual or $5,000,000 if the defendant is other than an individual, or
				both.
								(iii)Any sentence imposing a term of
				imprisonment under this subparagraph shall, in the absence of such a prior
				conviction, impose a term of supervised release of at least 2 years in addition
				to such term of imprisonment and shall, if there was such a prior conviction,
				impose a term of supervised release of at least 4 years in addition to such
				term of imprisonment
								;
				
					(2)in paragraph (2)
			 by—
					(A)striking 3
			 years and inserting 5 years;
					(B)striking 6
			 years and inserting 10 years;
					(C)striking
			 after one or more prior convictions and all that follows through
			 have become final, and inserting after a prior conviction
			 for a felony drug offense has become final,; and
					(3)in paragraph (3)
			 by—
					(A)striking 2
			 years and inserting 6 years;
					(B)striking
			 after one or more convictions and all that follows through
			 have become final, and inserting after a prior conviction
			 for a felony drug offense has become final,; and
					(C)adding at the end
			 the following Any sentence imposing a term of imprisonment under this
			 paragraph may, if there was a prior conviction, impose a term of supervised
			 release of not more than 1 year, in addition to such term of
			 imprisonment.
					(g)Offenses
			 involving dispensing of controlled substances by means of the
			 InternetSection 401 of the Controlled Substances Act (21 U.S.C.
			 841) is amended by adding at the end the following:
				
					(g)Offenses
				involving dispensing of controlled substances by means of the
				internet(1)Except as authorized by
				this title, it shall be unlawful for any person to knowingly or intentionally
				cause or facilitate the delivery, distribution, or dispensing by means of the
				Internet of a controlled substance.
						(2)Violations of this subsection
				include—
							(A)delivering, distributing, or
				dispensing a controlled substance by means of the Internet by a pharmacy not
				registered under section 303(i);
							(B)writing a prescription for a
				controlled substance for the purpose of dispensing by means of the Internet in
				violation of subsection 309(e); and
							(C)serving as an agent, intermediary, or
				other entity that causes the Internet to be used to bring together a buyer and
				seller to engage in the dispensing of a controlled substance in a manner not
				authorized by sections 303(i) or 309(e).
							(3)This subsection does not apply
				to—
							(A)the distribution of controlled
				substances by nonpractitioners to the extent authorized by their registration
				under this title;
							(B)the placement on the Internet of
				material that merely advocates the use of a controlled substance or includes
				pricing information without attempting to propose or facilitate an actual
				transaction involving a controlled substance; or
							(C)(i)the dispensing or
				selling of a prescription drug pursuant to telemedicine practices sponsored
				by—
									(I)a hospital that has in effect a
				provider agreement under title XVIII of the Social Security Act (relating to
				the Medicare program); or
									(II)a group practice that has not
				fewer than 100 physicians who have in effect provider agreements under such
				title; or
									(ii)the dispensing or selling of a
				prescription drug pursuant to practices that promote the public health, as
				determined by the Secretary of Health and Human Services by regulation.
								(4)Any person who knowingly or
				intentionally violates this subsection shall be sentenced in accordance with
				subsection (b) of this
				section.
						.
			(h)Offenses
			 involving the dispensing of prescription drugs by means of the
			 internet
				(1)In
			 generalPart D of the Controlled Substances Act (21 U.S.C. 841 et
			 seq.) is amended by inserting after section 403 the following:
					
						403A.Penalty for
				unlawful sale of prescription drugs by means of the internet
							(a)Prohibited
				act
								(1)In
				generalExcept as authorized by this title, it shall be unlawful
				for any person to knowingly or intentionally cause or facilitate the delivery,
				distribution, or dispensing by means of the Internet of a prescription
				drug.
								(2)ViolationsViolations
				of this subsection include—
									(A)delivering,
				distributing, or dispensing a prescription drug by means of the Internet by a
				pharmacy not registered under section 303(i);
									(B)writing a
				prescription for a prescription drug for the purpose of dispensing by means of
				the Internet in violation of subsection 309(e); and
									(C)serving as an
				agent, intermediary, or other entity that causes the Internet to be used to
				bring together a buyer and seller to engage in the dispensing of a prescription
				drug in a manner not authorized by sections 303(i) or 309(e).
									(b)PenaltiesAny
				person who violates subsection (a)—
								(1)shall be fined
				under title 18, United States Code, imprisoned not more than 1 year, or both;
				or
								(2)if the violation
				was committed after 1 or more prior convictions of the offender for an offense
				punishable under subsection (a), or for a crime under any other provision of
				this title or title III or any other law of the United States relating to
				narcotic drugs, marijuana, or depressant or stimulant substances have become
				final, shall be fined under title 18, United States Code, imprisoned not more
				than 2 years, or both.
								(c)Forfeiture
								(1)A person
				convicted of a violation of subsection (a) shall forfeit to the United States
				any interest of such person in any property involved in or derived from such
				violation.
								(2)Any property
				subject to forfeiture under paragraph (1) may be forfeited to the United States
				in accordance with the procedures under chapter 46 of title 18, United States
				Code.
								(d)ExceptionsSubsections
				(a) through (c) do not apply to—
								(1)the dispensing or
				selling of a prescription drug pursuant to telemedicine practices sponsored
				by—
									(A)a hospital that
				has in effect a provider agreement under title XVIII of the Social Security Act
				(relating to the Medicare program); or
									(B)a group practice
				that has not fewer than 100 physicians who have in effect provider agreements
				under such title; or
									(2)the dispensing or
				selling of a prescription drug pursuant to practices that promote the public
				health, as determined by the Secretary of Health and Human Services by
				regulation.
								.
				(2)Conforming
			 amendmentThe table of contents for the Comprehensive Drug Abuse
			 Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is
			 amended by inserting after the item relating to section 403 the
			 following:
					
						403A. Penalty for
				Unlawful Sale of Prescription Drugs By Means of the
				Internet..
					
				(i)PublicationSection
			 403(c) of the Controlled Substances Act (21 U.S.C. 843(c)) is amended
			 by—
				(1)designating the
			 text as paragraph (1); and
				(2)adding at the end
			 the following:
					
						(2)(A)It shall be unlawful
				for any person to use the Internet, or cause the Internet to be used, to
				advertise the sale of, or to offer to sell, distribute, or dispense, a
				controlled substance or prescription drug except as authorized by this
				title.
							(B)Violations of this paragraph include
				causing the placement on the Internet of an advertisement that refers to or
				directs prospective buyers to sellers of controlled substances or prescription
				drugs who are not registered under section 303(i).
							(C)This paragraph does not apply to
				material that either—
								(i)advertises the distribution of
				controlled substances or prescription drugs by nonpractitioners to the extent
				authorized by their registration under this title; or
								(ii)merely advocates the use of a
				controlled substance or prescription drug or includes pricing information
				without attempting to facilitate an actual transaction involving a controlled
				substance or prescription
				drug.
								.
				(j)Injunctive
			 reliefSection 512 of the Controlled Substances Act (21 U.S.C.
			 882) is amended by adding to the end of the section the following new
			 subsection:
				
					(c)State cause of
				action pertaining to online pharmacies(1)In any case in which
				the State has reason to believe that an interest of the residents of that State
				has been or is being threatened or adversely affected by the action of a
				person, entity, or Internet site that violates the provisions of section
				303(i), 309(e), or 311, the State may bring a civil action on behalf of such
				residents in a district court of the United States with appropriate
				jurisdiction—
							(A)to enjoin the conduct which violates
				this section;
							(B)to enforce compliance with this
				section;
							(C)to obtain damages, restitution, or
				other compensation, including civil penalties under section 402(b); and
							(D)to obtain such other legal or
				equitable relief as the court may find appropriate.
							(2)(A)Prior to filing a
				complaint under paragraph (1), the State shall serve a copy of the complaint
				upon the Attorney General and upon the United States Attorney for the judicial
				district in which the complaint is to be filed. In any case where such prior
				service is not feasible, the State shall serve the complaint on the Attorney
				General and the appropriate United States Attorney on the same day that the
				State's complaint is filed in Federal district court of the United States. Such
				proceedings shall be independent of, and not in lieu of, criminal prosecutions
				or any other proceedings under this title or any other laws of the United
				States.
							(B)(i)Not later than 120 days
				after the later of the date on which a State's complaint is served on the
				Attorney General and the appropriate United States Attorney, or the date on
				which the complaint is filed, the United States shall have the right to
				intervene as a party in any action filed by a State under paragraph (1).
								(ii)After the 120-day period described
				in clause (i) has elapsed, the United States may, for good cause shown,
				intervene as a party in an action filed by a State under paragraph (1).
								(iii)Notice and an opportunity to be
				heard with respect to intervention shall be afforded the State that filed the
				original complaint in any action in which the United States files a complaint
				in intervention under clause (i) or a motion to intervene under clause
				(ii).
								(iv)The United States may file a
				petition for appeal of a judicial determination in any action filed by a State
				under this section.
								(C)Service of a State's complaint on the
				United States as required in this paragraph shall be made in accord with the
				requirements of Federal Rule of Civil Procedure 4(i)(1).
							(3)For purposes of bringing any civil
				action under paragraph (1), nothing in this Act shall prevent an attorney
				general of a State from exercising the powers conferred on the attorney general
				of a State by the laws of such State to conduct investigations or to administer
				oaths or affirmations or to compel the attendance of witnesses of or the
				production of documentary or other evidence.
						(4)Any civil action brought under
				paragraph (1) in a district court of the United States may be brought in the
				district in which the defendant is found, is an inhabitant, or transacts
				business or wherever venue is proper under section 1391 of title 28, United
				States Code. Process in such action may be served in any district in which the
				defendant is an inhabitant or in which the defendant may be found.
						(5)No private right of action is created
				under this
				subsection.
						.
			(k)Forfeiture of
			 facilitating property in drug casesSection 511(a)(4) of the
			 Controlled Substances Act (21 U.S.C. 881(a)(4)) is amended to read as
			 follows:
				
					(4)Any property,
				real or personal, tangible or intangible, used or intended to be used to
				commit, or to facilitate the commission, of a violation of this title or title
				III, and any property traceable
				thereto.
					.
			(l)Import and
			 export actSection 1010(b) of the Controlled Substances Import
			 and Export Act (21 U.S.C. 960(b)) is amended—
				(1)in paragraph (4)
			 by—
					(A)striking
			 or any quantity of a controlled substance in schedule III, IV, or V,
			 (except a violation involving flunitrazepam and except a violation involving
			 gamma hydroxybutyric acid);
					(B)inserting
			 , or before less than one kilogram of hashish
			 oil; and
					(C)striking
			 imprisoned and all that follows through the end of the paragraph
			 and inserting sentenced in accordance with section 401(b)(1)(D) of this
			 title (21 U.S.C. 841(b)(1)(E)).;
					(2)by adding at the
			 end the following:
					
						(5)In the case of a violation of
				subsection (a) of this section involving a controlled substance in schedule
				III, such person shall be sentenced in accordance with section
				401(b)(1)(E).
						(6)In the case of a violation of
				subsection (a) of this section involving a controlled substance in schedule IV
				(except a violation involving flunitrazepam), such person shall be sentenced in
				accordance with section 401(b)(2).
						(7)In the case of a violation of
				subsection (a) of this section involving a controlled substance in schedule V,
				such person shall be sentenced in accordance with section
				401(b)(3).
						;
				and
				(3)in paragraph (3),
			 by striking , nor shall a person so sentenced be eligible for parole
			 during the term of such a sentence in the final sentence.
				(m)Effective
			 dateThe amendments made by this Act shall become effective 60
			 days after the date of enactment of this Act.
			(n)Guidelines and
			 regulations
				(1)In
			 generalThe Attorney General may promulgate and enforce any
			 rules, regulations, and procedures which may be necessary and appropriate for
			 the efficient execution of functions under this subtitle, including any interim
			 rules necessary for the immediate implementation of this Act, on its effective
			 date.
				(2)Sentencing
			 guidelinesThe United States Sentencing Commission, in
			 determining whether to amend, or establish new, guidelines or policy
			 statements, to conform the guidelines and policy statements to this Act and the
			 amendments made by this Act, may not construe any change in the maximum penalty
			 for a violation involving a controlled substance in a particular schedule as
			 requiring an amendment to, or establishing a new, guideline or policy
			 statement.
				
